Citation Nr: 0837165	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-00 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ventricular pre-excitation with recurrent supraventricular 
tachyarrhythmia with Wolf-Parkinson-White (WPW) Syndrome.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to March 
1977.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue on appeal is subject to a prior final decision.  
Specifically, the Board denied an appeal as to the issue in 
an October 2000 decision.  The veteran has attempted to 
reopen the claim.  The RO denied the request in the March 
2003 rating decision, and the present appeal ensued. 

In a September 2008 Informal Hearing Presentation, the 
veteran's representative argues that a September 2003 RO 
letter to the veteran did not furnish adequate notice of the 
type of new and material evidence the veteran needs to submit 
in order to successfully reopen his claim.  Under the 
judicial holding of Kent v. Nicholson, 20 Vet.App. 1 (2006), 
VA is required to furnish such information to one attempting 
to reopen claim which is subject to a prior final 
determination.  The Board notes that the September 2003 
letter did furnish the veteran with the regulatory definition 
of new and material evidence, but the letter does not appear 
to clearly inform the veteran of the specific type of 
evidence necessary to reopen his particular claim in light of 
the basis for the prior denial.  In that regard, it appears 
that the basis for the prior denial was that the disability 
at issue is a congenital defect for which VA compensation 
cannot be granted and that there was no superimposed acquired 
cardiac disability manifested during service or otherwise 
related to service.  

Although the Board regrets delay in appellate review, under 
the circumstances the Board believes that the 
representative's observations are correct and that the 
veteran must be furnished adequate notice under Kent.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
adequate notice under Kent v. Nicholson, 20 
Vet.App. 1 (2006) of the types of evidence 
necessary to reopen his claim.  

2.  After completion of the above, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, 
issue to the veteran and his 
representative a supplemental statement of 
the case and afford the veteran the 
appropriate time period within which to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
